Women and business leadership (debate)
The next item is the report by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Women's Rights and Gender Equality, on women and business leadership.
rapporteur. - (EL) Mr President, my thanks to my fellow members and to the Commission for staying here so late this evening to debate an issue which is perhaps more in keeping with the lively activity and productivity of the day than the dead of night.
First of all, my thanks to my fellow members, both present and absent, from all the political groups with which we cooperated, in order to highlight an issue which is important to society and to the economy and to focus on the strong message that we want to come out of the vote on this report, which is that women need to be promoted to firms' decision-making bodies.
The report has a dual objective: on the one hand, we want to highlight the weaknesses in society and the market and call for them to be corrected, for social justice and decency to apply, for there to be a balanced participation of both sexes where decisions and responsibility are taken. On the other hand, our objective is to stress that women are a valuable human resource, with knowledge, ambition and skills that are not exploited by companies, as this valuable human resource is under-represented on company boards.
The percentage of women on boards of directors is increasing by just one percentage point per annum. How many years will it take? How much energy will be wasted? How much talent will remain in the wings, bearing in mind that approximately 60% of graduates are women?
Research has clearly shown - I shall not bore you with numbers, there is a lot of interesting information in the report - that, when women are involved in companies' decision-making bodies, they turn in better results, perform better and are more efficient.
If our economy today is to achieve the faster growth that Europe needs and if our companies are to become more competitive, they need additional characteristics and competitive advantages. These can be found in female gifts; I say 'gifts' because, apart from their knowledge and education, women have special skills, which are very important to companies, to administration, to understanding and to communication with the market. These female characteristics have proven valuable and companies have tried to make use of them in various ways. The actions applied by numerous companies are very widespread and well appreciated.
Unfortunately, the meagre results force us to seek serious commitments from companies and effective action to give space and opportunities to women.
What we need are arrangements to help balance family and work commitments, a meritocracy, transparency in the administration, in the management of human resources and in the composition of boards of directors. We are calling on companies to undertake to achieve these targets for female representation on their boards of directors and for the Member States to apply women-friendly policies which encourage women to take up demanding careers in this area.
We are calling on the European Commission to map the current situation, thereby supporting the Commissioner in the binding targets already set for female representation at boardroom level. We are calling for it to promote actions to raise awareness, to support actions which companiess have implemented on their own and, if they do not bring in results, we cannot wait any longer. The Commissioner was very clear, we agree with its undertaking and, if we are to have immediate results, we need legislative proposals with targets of 30% female participation by 2015 and even more - 40% - by 2020, bearing in mind, of course, the differences underlying companies.
I should like to add that there are initiatives in various Member States which we truly welcome, but we must work towards a single area of equality and competitiveness, which is why we are insisting on a European regulation, in order to give countries which have not taken any initiatives the chance to participate in this development and in the mobility of human resources. We also need an information campaign because, if legislation is to be applied with success, it needs as its partners society, the market and the social partners.
Vice-President of the Commission. - Mr President, gender equality is a fundamental right and it is one of the fundamental principles of the EU. Gender equality is also a condition for economic growth, social inclusion and well-being in our societies. The under-exploited pool of well educated women represents real untapped potential for the EU economy, especially at a time when human capital is a key factor in terms of our competitiveness and when, as a society, we are ageing.
EU Member States might be very different, as the rapporteur has said, but they face a common challenge: the under-representation of women in high-level decision making, in particular in the corporate sector, is a reality almost everywhere.
I know that there are fierce debates about voluntary agreements versus binding quotas. I know too that there are five EU Member States which have followed the Norwegian example and have introduced binding measures to increase the number of women in business leadership. No later than last week, two Member States, Belgium and Italy, adopted legislation to impose gender quotas in business leadership. Irrespective of the solution found in individual Member States - and we know that there are other Member States that have binding quotas for state-owned companies, or general voluntary agreements - one thing that is clear is the business case for gender equality.
This evening and tomorrow at voting time, Parliament will, I hope, take a strong position on this important issue. I thank Vice-President Rodi Kratsa-Tsagaropoulo for her efforts to bring the European Parliament into this debate and for her bold report, and I would also like to thank the members of the Committee on Women's Rights and Gender Equality, who backed her almost unanimously.
Why, in the European Union, do women constitute 60% of university graduates but only 12% on the boards of the largest publicly listed companies, and only 3% among the presidents of those boards? The question is: can Europe afford this? The answer is no, and it is not simply my answer. It is the answer from studies commissioned by businesses such as McKinsey and Deutsche Bank, indicating that there is a positive correlation between the presence of women in senior positions and company performance.
So gender-diverse boards improve corporate governance and, from a micro-economic perspective, companies that have introduced gender diversity on their boards can also mirror the diversity of their employees and customers. By the way, 80% of purchasing decisions are made by women so it is an advantage to have women on the board, and there is a business case for increasing their involvement in management and corporate decision making.
The Commission is determined to advance gender equality further. You know about our strategy and you also know I have made it very clear that 'Women on the board' should be one of the aims we pursue. That is why, in March this year, I brought together the CEOs and board chairs of big publicly listed companies to discuss possible ways forward. I wanted to give self-regulation a last chance, and I have encouraged companies to develop credible self-regulatory initiatives to make significant progress.
I have called on the EU's publicly listed companies to sign the 'Women on the board' pledge for Europe and voluntarily to increase women's presence on corporate boards to 30% by 2015 and 40% by 2020. After one year - i.e. in March next year - I will see which and how many companies have signed up to the pledge. I will assess the situation to see if there has been significant progress and if we have credible commitments. I hope the answer will be yes. Should it be no - should there be insufficient progress with self-regulation - then the Commission will explore policy options for targeted measures to enhance female participation in decision making.
For me what counts is the end result, and the direction that Parliament takes tomorrow with this vote will undoubtedly be a very strong source of inspiration: not only for the Commission but also, I hope, for the corporate world.
Mr President, Commissioner, ladies and gentlemen, the idea that economic and business leadership is the exclusive prerogative of men has long been untenable. On the other hand, those who think that anyone can be put on the board of directors or included in any other economic decision-making body - based on affirmative action or quotas - only because she is a woman, do not understand what we are talking about, or do not want to understand, or are mistaken at best. Quotas and other positive measures should help - as emphasised by Article 7 of the report - those who have the necessary abilities and are prepared, and all they have to overcome is discrimination.
Discrimination is not a disease that will go away by itself in time; it is a social problem against which we have to take positive measures. Those opposing the introduction of quotas usually argue that positive measures might become counter-productive. This is true, but remember that quotas are not eternal, they should only be used as a temporary solution, as a means of adjustment. The quantified objectives - 30% by 2015, and 40% by 2020 - place a double limitation on the life span of quotas, and we have to realise that Europe slowly but firmly turns into this direction, even if it is not accepted at the same level socially in every Member State. Positive measures, including quotas, serve and possibly are the only means to eliminate indirect discrimination. I would like to express my thanks to Commissioner Reding and Mrs Kratsa-Tsagaropoulou for bringing this topic to this part-session, because we have to admit that this requires a lot of courage, even today.
Mr President, Commissioner, ladies and gentlemen, as everyone knows, being a woman is already an undertaking in itself, because it means having to manage and reconcile family, professional and social life, in a context that still does not adequately recognise the high level of education (as Commissioner Reding mentioned earlier), professionalism and expectations of women.
I appreciate that in this report Mrs Kratsa-Tsagaropoulou has worked extremely hard to collect numerous proposals and objectives that, as a shadow rapporteur and member of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I advanced together with several of my colleagues. In the European Union women are under-represented, as they are in management positions in companies, currently making up only 12% of the membership of boards of directors of listed companies.
Against this background we are happy to have heard the serious commitment of Commissioner Reding, and we call on the European Commission to propose legislation including mandatory quotas by 2012, to increase percentages to 30% by 2015 and to 40% by 2020, if the steps taken by companies and the Member States are found to be inadequate. In this regard it is an encouraging sign that six countries, including Italy in the last few days, have approved legislation along these lines with a bipartisan vote.
I would like to clarify that these quotas are not just numerical, but also aim to achieve better performance in the corporate system, by sharing the management not just of large enterprises, but also of small and medium-sized enterprises. This is why we are proposing the use of several instruments under corporate social responsibility, including family-friendly services, flexi-time working arrangements, and management training for women.
It is also important to recognise the link between the presence of competences and women's roles in corporate governance with a different approach to process management, optimal use of human resources, anti-discrimination rules and sustainable productivity which they often guarantee.
I would like to raise another point also in response to what Mr Bauer rightly said earlier, and that is that we have not merely just included female quotas, but we have also included an important mechanism, which was our own proposal, and that is that the joint presence of men and women is linked to greater transparency in appointments, in the selection of men and women, so that this is a benefit for everyone, not just for women.
Firstly I would like to thank the rapporteur, Mrs Kratsa-Tsagaropoulou, for her hard work both between the groups and within her own political family. The approaches of the various groups differ, yet we are all of the opinion that the objective of equal opportunities must be enjoyed by both men and women. As well as being a prerequisite for democracy and social justice, gender equality is also a public good which brings social, political and economic benefits to both individuals and society.
Research carried out in various countries has shown that women's participation in management boards promotes performance, increases companies' efficiency and leads to better economic results and higher profits. These research findings are based on facts. They have not been openly challenged, but implementing the proposals is an arduous task. The predominance of men in positions of leadership once again produces a perception that men are more appropriate and better leaders. Is that really the case?
I would ask whether the recent financial crisis, which grew into an economic crisis, has really taught us anything. If, instead of Lehman Brothers, there had been Lehman Sisters, I would ask whether we would now be battling the consequences of a social crisis. We need a new approach. One pioneer in this area has been Norway, which began to do serious work in this area at the start of the previous decade. Of course, they too faced opposition and mistrust. A law establishing quotas for women's participation has now been in force there for six years and has been successful. This model has also been adopted by several other countries. However, this is still not enough. There is still a lot to do in terms of this vicious circle.
I would now like to turn once more to research. This has shown that experience of having female leaders is changing attitudes in favour of women being promoted to management positions. If there are few female leaders, on the other hand, then attitudes definitely will not change. Consequently, in order to change attitudes, we need to support the promotion of women to leading offices. Political will is needed here. We hold the lever for this in our hands, and I hope that tomorrow we will all support the adoption of this report.
on behalf of the Verts/ALE Group. - (NL) Mr President, the idea that more women are needed in top positions in business is something that unites Left and Right. For years and years now, everything has been tried to get businesses to look after this themselves, but all these efforts, sadly, have amounted to very little. At the moment, the increase is just half of one per cent per annum, at which rate it will take at least another 50 years before 40% of board seats are occupied by women. In my own home country of the Netherlands, last year the increase in the number of women heading up all the listed companies in the country together amounted to exactly one woman.
Commissioner Reding has noted this problem and resolved last March to take firmer action. If businesses do not produce credible plans to have 30% female board membership by 2015 and 40% by 2020, binding measures will follow. I have a great amount of respect for her for that.
It is our responsibility to give Commissioner Reding our full support in this area. We now have the opportunity to demonstrate that we mean business. I would find it a terrible pity if parts of the Group of the European People's Party (Christian Democrats) and of the Group of the Alliance of Liberals and Democrats for Europe were to vote against the core of this report. In that case, it might have been better for the whole report not to have been produced, as it will ruin the credibility of the Commissioner, specifically, instead of supporting it. At this point, we all need to grab this opportunity with both hands. Imagine if I give birth to a daughter in August, then I will be counting on the fact that you will all ensure, with me, that she grows up in a world where there is no glass ceiling preventing her from reaching the top in business. Of course, she may always want to become an MEP!
Mr President, I too would like to express my congratulations, because I have two young children at home and I know what a joy it is.
In relation to the topic in hand, I am generally a supporter of equal opportunities for women and men in all areas, and I therefore welcome an initiative in this area, and I firmly believe we must draw constant attention to the issue and bring it to the forefront at Member State level. The established and prevailing monocultures in leading business positions are no longer acceptable, either from an economic or from a social perspective.
I strongly supported this report from the outset, because the rapporteur originally concentrated on creating appropriate framework conditions for women in their career progress. The report has been greatly amended, however, during the legislative procedure in committee, and in its current form it calls for the introduction of specific binding measures at European level. Some Member States have already developed their own initiatives regarding the introduction of quotas, and in my opinion it should be up to the others to decide whether to follow suit.
I firmly believe that, although we all surely wish it was the case, quotas themselves will not help women in their activities and careers unless we create suitable employment conditions.
on behalf of the EFD Group. - (SK) Mr President, the proportion of women in business management roles is truly low. The traditional issues affecting their professional careers are, I think, well known. Shortly after securing training, they go off on maternity leave, initially with the first child, then with subsequent ones, and natural professional development is interrupted. It is then necessary to look after sick children until they grow up. When women return to a professional career from demanding family duties, their male peers have a significant advantage.
I therefore think it is necessary to devote more attention to measures enabling women to maintain contact with professional practice even whilst they are caring for a family and young children, and to simplify their return to a full professional life once the family no longer needs as much care. Quotas for the proportion of women in managerial positions might also help women to secure socially important positions, as the submitted report suggests.
(NL) Mr President, if it is left up to the Commission and Parliament, in future a quota may possibly be put in place whereby at least 40% of corporate boardroom positions must be occupied by women. It is crazy that the European Union intends to meddle in the staffing policy of businesses with a quota of this kind. I ask myself how many women are really sitting about waiting to succeed to the top of a company as a result of this policy. I would personally decline it in advance, in any case, as I would not want there to be any possibility of doubt about the fact that I got to the top on the strength of my own qualities, and there are many women who agree with me.
Certainly, we do need to ensure that women enjoy the same opportunities as men, but a quota is a ridiculous idea. This is because there is only one relevant criterion on which to judge whether someone belongs in a job, and that is whether that person is the best candidate for the job. Man or woman, gender is not the issue.
It is up to business to decide its own HR policy and this is certainly not something that the European Union should be involved in. We thus also find it unacceptable that the Netherlands is soon to have a female quota foisted on it by the EU.
(The speaker agreed to take a blue-card question under Rule 149(8))
(FR) Mr President, I would like to thank Mrs Stassen for giving me the opportunity to ask her this question. Mrs Stassen, you said that quotas were unnecessary. I would like to tell you, not a Hans Christian Andersen fairy tale, but a story set in Norway, where a certain Ansgar Gabrielsen, a minister in his country in 2003, decided, because the proportion of women occupying senior posts in private companies was only between 8% and 9 %, to introduce quotas. He was heavily criticised. He was also told there was no point. Well, I would like to ask you if you know the rate of women's representation in senior posts in Norway today.
(NL) Thank you for your question. That is not the point. To reiterate, we believe that women should reach the top on the basis of their own qualities. As a woman, I would feel very undervalued if I knew that I had obtained a top job through a quota. How does that affect your sense of self worth?
(IT) Mr President, ladies and gentlemen, I believe that the report by Mrs Kratsa-Tsagaropoulou is crucial for reducing gender disparity in corporate management bodies.
National parliaments in many Member States are debating or have already introduced bills to introduce quotas for qualified women in the boards of directors of public enterprises listed on stock exchanges. As Commissioner Reding said, last week, on 28 June 2011, the Italian Chamber of Deputies passed a bill to introduce female quotas with a bipartisan vote. In Italy in listed companies and companies in which the state has a shareholding, one-fifth of the boards of directors and control bodies will have to be made up of women from 2012, and the female presence will have to rise to a third from 2015.
I support the strong signal from Europe with regard to women's integration in company management, in order to prevent a loss of talent, competence and human potential and to contribute to the performance of enterprises. It is necessary to act swiftly and with quota systems, because the information available in the European Union is worrying. On average women represent only 12% of the members of the boards of the major European listed companies and 3% of the chairmen of such boards.
In this sense it is necessary to give more space to competent, qualified women, and to use the quota system to help them not to be marginalised by the corporate decision-making process. It is important to act at the root of the problem, and therefore I support actions to orient a greater number of young women towards science and technology faculties.
(DA) Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mrs Kratsa-Tsagaropoulou for this extremely important and, in particular, very courageous report. Equality between men and women is a basic element of the EU's fundamental values, and we all have a moral obligation to ensure that men and women are treated equally. This also applies in relation to the representation of women in business, and therefore also in business leadership. However, equal representation in boardrooms is not just a question of fundamental rights. It also makes good economic sense, particularly when Europe is in the midst of a sustained economic crisis. If we are to overcome the crisis, we need to utilise all of Europe's talents, and if women undertake the longest training and leave their educational institutions with the highest grades, it is plain old common sense that women should have the same opportunities as men to become managers. We simply cannot afford to recruit managers from only one half of the population.
We can currently clear women of the responsibility for the financial crisis, because they were not on the boards of the banks where the decisions were taken. It is the case in general that there are no women on the boards of European companies, and there is no sign that this situation will change unless we actively do something about it. If businesses themselves cannot ensure that women come into the boardrooms, we politicians will have to intervene. We will have to introduce legislation that ensures that women have access to business leadership positions.
(DE) Mr President, Commissioner, ladies and gentlemen, we definitely need more women in the top executive suites of companies throughout the European Union. You all know the statistics. Only one in ten board members in the European Union are women; 97% of board members are men. I think that we all agree that action is urgently needed.
I should like to thank the Commissioner. Commissioner, it was you who took the bold step in March and called for action. You called on companies to take voluntary action. If they do not, you will table a legislative proposal, a legal basis, in March 2012. Thank you so much. The figures that we have seen in the meantime illustrate that something has already been done. If you had not been so bold, Mrs Reding, we would not have made these small steps.
I should also like to thank our rapporteur, Mrs Kratsa-Tsagaropoulou, for her excellent draft. I agree with many of the statements in this draft. I shall support the draft, even though I take a different view of the quota as it now stands in the report. I take the view that, if self-regulation does nothing to help, a statutory quota is needed in order to put pressure on companies. However, I also take the view that we should start by introducing this quota for the supervisory structures of large companies, not for the operational side of businesses. I shall not therefore support the proposal in paragraph 16(b); however, I shall vote in favour of the report, because it says the right things.
How women stand on the quota is a question of their own self-image. I would have no problem in using a quota to open the door. Whether or not I am good at my job is something that I still have to prove, regardless of how I get there. In that respect, a quota helps, but it is no substitute for performance. No woman has a problem with a door being held open. You have to walk through and prove yourself. Women in the European Union also need to be given an opportunity to walk through.
(FR) Mr President, Commissioner, ladies and gentlemen, this report is the outcome of long debates and extensive deliberations in the Committee on Women's Rights and Gender Equality of this Parliament.
I am truly proud of the work we have done on this issue and I strongly believe that the report is an important landmark in the European debate on the place of women in business leadership.
First of all, I can only welcome the general position of the Committee on Women's Rights and Gender Equality (FEMM) on these quotas. As I have often said, it is a necessary evil, which will enable society to progress. However, more importantly than the ideological issue of quotas, the report encompasses a range of elements aimed at facilitating the presence of women at the top of companies, such as initiating a dialogue with the latter or developing training on gender equality. These quotas cannot be imposed in an authoritarian manner. We have to change attitudes to enhance the sustainability of this policy.
Finally, the report calls for measures to achieve a better balance between work and private life, which will benefit men as well as women. I emphasise this, because it is about changing corporate culture to bring about a better balance for all.
I would like to congratulate the rapporteur, Mrs Kratsa-Tsagaropoulou, and also Commissioner Reding, who took a very proactive stance. I particularly remember a very proactive article of high quality, which she recently co-signed with the President, Mr Buzek, and which appeared in the US press. She is to be congratulated on this.
Let us ensure that, together, we can finally break the glass ceiling.
(PL) Mr President, workers' professional ambitions are a very individual affair, and they depend more on personality and individual character traits than gender. This is why differences between modern women and men in this respect are disappearing. Women are making ever bolder moves towards prestigious, well-paid positions in companies, and we should therefore take note of and respond to the problems they have to face. As well as lower pay in comparison to men for the same work, they often find that they are deliberately blocked from promotions to the highest managerial positions.
In line with the European Commission's objectives, we want to change this situation by supporting various initiatives aimed at drawing the attention of companies' management boards to the problem of the low rate of participation of women in management. The measures set out in the report adopted today, which include the promotion of social responsibility, the development of individual capabilities and training for management positions, will help women who wish to hold such positions and make full use of their skills to the benefit of the companies in which they work.
The aim of today's report is to show that we are aware of the problem, and to show that making it harder for women to access managerial positions has a negative impact not only in terms of women's self-esteem as workers, but also in terms of reducing companies' revenue and putting companies in a worse economic position. In my opinion, we must above all change cultural attitudes and the traditional view of women which dominates the HR structures of large companies. If such a change takes place, women with the appropriate qualifications and individual predispositions will be employed in managerial positions as a natural consequence.
Finally, I would like to congratulate Mrs Kratsa-Tsagaropoulou on the outcome of her report.
(asking Mr Tarabella a blue-card question under Rule 149(8) Mr Tarabella, you said that quotas were a necessary evil. Would you agree with me that all forms of discrimination are wrong and that discrimination - including positive discrimination - creates victims? And therefore do you agree with legislating for victims?
(FR) Mr President, I think that, in ordinary life, be it professional, social, economic, or just life in general, there is discrimination. We must try to fight against discrimination. There is, of course, positive discrimination, which is adopted precisely to fight against discrimination. When I say that quotas are a necessary evil, it is because I think that society is not moving quickly enough in the right direction, and that it may need to be forced, at a given moment, to move in a better direction.
Here, in the debate we are having today I am going to stop, because my time is up - I said that quotas were a necessary evil; that is what is necessary to ensure that society progresses more quickly.
(RO) Mr President, I too would like to congratulate Mrs Kratsa-Tsagaropoulou for this report she has drafted, which marks a first step towards raising the profile of this issue. The outcome of these debates may offer long-term solutions.
This report highlights an issue which has a significant impact on European business. Promoting women to management positions in companies is difficult and discriminatory. There is a glaring difference between the number of women who have graduated from university and the number who attain management posts in companies. Unfortunately, in spite of economic and social policies being adapted, the European Union is still faced with this problem. In theory, equality on the labour market is supported in absolutely every area. However, the figures show the opposite in practice. In this case, the work potential offered by women is untapped and undervalued. I should point out that various studies have highlighted that the actions of women managers have a positive impact on the competitiveness of companies. However, even in these circumstances, discrimination and prejudice prevent them from advancing in their career.
Another regrettable aspect is that the gender pay gap is maintained at management post level. I welcome that target percentages will be set for increasing the involvement of women in company management by 2015 and 2020. This will provide a specific method for evaluating how well these measures are implemented.
Lastly, I think that European institutions are responsible for initiating reform in this respect, with the involvement of all the decision makers. Joint action is needed at the same time from national authorities, trade unions and employers to get rid of this kind of hidden discrimination.
- (SK) Mr President, it is common knowledge that there are more women than men in the world. Statistics also show that women outnumber men in terms of university education. In spite of this, their representation in senior managerial roles within medium-sized and large enterprises is desperately low. It is not just a matter of fairness and gender equality at all levels and at any price, but also of the economic growth of the European Union. Some European countries have begun to introduce legally-binding quotas, and the results, even if slow to materialise, are definitely positive. Discussions on this topic are also underway in other countries. I support this initiative at European level, and I welcome the Commission's initiative to bring forward appropriate legislation in 2012.
I also think there is a need to motivate women and to introduce appropriate legislation for them to able to harmonise their professional life with their family life more easily, for example in the area of childcare and elsewhere. Women must be motivated and constantly encouraged so that they are not afraid of having high ambitions, travelling for work or study, or developing a career.
Mr President, firstly I would like to say that I do believe that this should stay as a Member State issue. I think it is essential for each Member State to look at its own economy. We have 27 very different economies and I think different rules work better if Member States look at their own strengths and weaknesses.
I am completely opposed to quotas. I have got where I am through my own merit, I did not need any quota on two scores, being openly gay or being a woman. I did not need quotas either way to succeed. I come from a country that had the first woman prime minister in the western world, so women can succeed on their own merit. What we need to do is look at providing advantages at a lower level. Greater child care: Member States should invest in greater child care. Greater use of technology will allow more women to stay in the workplace.
But I come back to this: discrimination is discrimination. If you are a man who has worked for 20 or 30 years and you focus on a job but you do not get that job because there is a quota in place, you are a victim. You only get one life and your professional life has been taken away from you. That is wrong.
(FR) Mr President, Mrs Sinclaire, this is not a question, it is a, I believe, historic clarification. First of all, the first president in the world was Vigdís Finnbogadóttir, in Iceland, and the first woman prime minister was not Mrs Thatcher, but I am hesitating between Mrs Gandhi, in India, and Golda Meir, in Israel. I just wanted to clarify that.
We had also worked that out on the praesidium here - if you consider Israel to be part of the Western world. Do not worry, Nikki, you do not have to answer that.
Vice-President of the Commission. - Mr President, there are a great many women who have proved in politics, in business and in society that they are simply very capable. Since this very fierce debate started, there has been movement in some of our Member States: more and more women are being nominated to boards - which shows that when you look for them you can find them. They do exist.
Allow me to be a little polemic. We do not find many of the 60% of university graduates who are female on company boards. It seems that there is a male quota on company boards, an 88% male quota in the case of publicly listed companies: it certainly looks that way. We have noticed, in analysing the trend over recent years, that we are progressing without intervention at a rate of 0.5% per year. At this speed it will take 50 years to reach equality. We ought to think about that, especially at a time when we need all the talent available in order to make our economy thrive. With an ageing population, and as talent begins to be scarcer, we need women, and women mean business. Women mean life. Women mean everything positive - and we should give them a chance. It is as simple as that. The talented will go forward - as they do in this House, by the way.
I hope that tomorrow there will be a solid vote in support of Ms Kratsa-Tsagaropoulou's report, which is a very good one. It is a report which gives me courage and faith in this Parliament. The ideas that have been tabled here have been taken up in the commercial world by many companies. You need only look at how many women have been nominated to company boards in recent days. Things are moving, so let us help this movement to go forward.
We, as politicians, can help it to go forward. Of course we need the corporate world to go with us, and we need the Member States to go with us. I see it as a very positive development that, in many Member States, relevant laws have been introduced or are in preparation. Things are moving. I thank Parliament for helping them to move even more quickly.
rapporteur. - (EL) Mr President, I shall be brief, because I have already spoken at length. Commissioner, I believe that it is clear this evening that overwhelmingly male boards of directors do not express the values of the European Union and do not benefit either companies or the economy in macroeconomic terms.
We need to enrich them with women, precisely because women have talent. You may say that companies cannot engage in equality-based politics. Companies want talent and effective partners and employees. In that quest, they do not have a man or women before them; they have talent, the right person.
However, life shows us and the figures quoted tonight make it clear that female talents are not in view. How can women account for 60% of graduates and post-graduates and only 3% or 8% of company boards? Therefore, certain measures are needed, certain methods that will give firms and society the chance to discover and exploit this talent. I believe that no one contests this, which is why we propose quotas, in order to provide momentum and opportunity to showcase this talent that we all believe exists.
I believe - and here I owe a reply to Mrs Niebler, who followed the report very attentively and made a very specific distinction for supervisory boards - that the objective of the report, the objective of our debate this evening is to give women an opportunity to play a role in which they exercise power, decisions and responsibility. Supervisory boards are not the same thing as boards of directors. I believe that we should not give women secondary rather than leading roles.
Be that as it may, our report states that when - and if - the Commission makes a legislative proposal, it should take account of the specificities and, I repeat, of subsidiarity, because we know that company law is not the same in every country.
Be that as it may, even with these minor distinctions, I believe that Parliament will send a strong message tomorrow both to the European Commission, regardless of whether the time is ripe, and to the Member States, as well as to companies themselves and to women themselves, that we are paving the way to help them achieve their ambitions and to offer their talents to society.
The debate is closed.
The vote will take place on Wednesday, 6 July 2011